MEMORANDUM ***
Sergio Gaona-Alcantar, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal and request for voluntary departure. We lack jurisdiction to review these discretionary decisions. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003); Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-884 (9th Cir.2005). Moreover, we lack jurisdiction to review discretionary decisions that are simply recast in due process language. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001).
Gaona-Alcantar contends that we have jurisdiction over the IJ’s denial of his application for cancellation of removal and request for voluntary departure. The IJ’s decision whether Gaona-Alcantar demonstrated that his removal would result in “exceptional and extremely unusual hardship” to his United States citizen children is an enumerated discretionary determination under 8 U.S.C. § 1252(a)(2)(B)(i), and is therefore unreviewable. Romero-Torres, 327 F.3d at 888. Similarly, IIRIRA eliminated judicial review of the IJ’s denial of voluntary departure. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-884 (9th Cir.2005).
Gaona-Alcantar also argues that the IJ’s adverse rulings violated his due process rights. Gaona-Alcantar’s constitutional arguments, however, are nothing more than a challenge to the merits of the IJ’s rulings, recast in due process lan*915guage. When viewed in this light, it is clear that these assertions do not raise colorable due process claims. We therefore lack jurisdiction to review them. See Torres-Aguilar, 246 F.3d at 1271 (9th Cir.2001). Accordingly, the petition for review is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.